10 N.Y.3d 805 (2008)
THE PEOPLE OF THE STATE OF NEW YORK ex rel. RONALD J. HALL, Appellant,
v.
DEBORAH L. KEYSOR, as Acting Superintendent of Altona Correctional Facility, Respondent.
Court of Appeals of the State of New York.
Submitted February 19, 2008.
Decided March 25, 2008.
On the Court's own motion, appeal dismissed, without costs, upon the ground that no substantial constitutional question is directly involved. Motion for leave to appeal denied. Motion for poor person relief dismissed as academic.